Citation Nr: 0909005	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  06-13 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the hips, elbows, knees, and lower back.


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1966 to August 
1968.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, 
which denied the Veteran's claims for service connection for 
degenerative joint disease (i.e., arthritis) of his hips, 
elbows, knees, and lower back and for post-traumatic stress 
disorder (PTSD).  He appealed all of these claims.

In a July 2008 decision during the pendency of this appeal, 
however, the RO granted the claim for service connection for 
PTSD and assigned an initial 10 percent rating retroactively 
effective as of April 13, 2004, and a higher 30 percent 
rating as of May 21, 2007.  The Veteran was notified of that 
decision and did not file a notice of disagreement (NOD) in 
response, to initiate an appeal concerning either the ratings 
or effective dates assigned for his PTSD.  Therefore, his 
PTSD claim is no longer at issue.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for 
service connection is granted during the pendency of the 
appeal, a second NOD must thereafter be timely filed to 
initiate appellate review of the claim concerning downstream 
issues such as the compensation level and effective date 
assigned for the disability).

So only the Veteran's claim for degenerative joint disease of 
the hips, elbows, knees, and lower back remains.  And as will 
be explained, he has withdrawn this remaining claim.


FINDING OF FACT

The Veteran has submitted a September 2008 statement 
indicating he is withdrawing his appeal for service 
connection for degenerative joint disease of the hips, 
elbows, knees, and lower back.


CONCLUSION OF LAW

The criteria are met for withdrawal of the Veteran's 
Substantive Appeal concerning this remaining claim for 
service connection for degenerative joint disease of the 
hips, elbows, knees, and lower back.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2007); 38 C.F.R. §§ 20.202, 20.204 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal (VA Form 
9 or equivalent statement) may be withdrawn in writing at any 
time before the Board promulgates a decision.  38 C.F.R. 
§ 20.202 (2008).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204 
(2008).  In September 2008, theVeteran provided a signed 
statement indicating he was withdrawing his appeal for 
service connection for degenerative joint disease of his 
hips, elbows, knees, and lower back.  His attorney reiterated 
this in an accompanying statement.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


